Citation Nr: 0830290	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-40 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a macular hole of the 
left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied service connection for a 
macular hole of the left eye.   The veteran presented 
testimony at a personal hearing in April 2007 before the 
undersigned.  The Board remanded this issue in July 2007 and 
March 2008 for further development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

This case was remanded in March 2008 for further development.  
After review of evidence to include the report of a VA 
examination in May 2008 and medical opinion in June 2008, the 
RO issued a supplemental statement of the case in July 2008 
that denied the claim.  Although the veteran responded in 
August 2008 that he had no other information or evidence to 
submit, he also stated that he was receiving treatment for 
his eyes at the Indianapolis VA Medical Center.  Thus, a 
remand is necessary to obtain the veteran's VA eye treatment 
records.  38 U.S.C.A. § 5103A(b) (VA is obligated to obtain 
relevant records that the claimant adequately identifies).   

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's treatment 
records from the Indianapolis VA Medical 
Center for his left eye condition from 
February 2005 to the present. 

2.  Then, readjudicate the claim.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

